Citation Nr: 0412584	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-12 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1979 to 
August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
claim for service connection for PTSD.  The veteran entered 
notice of disagreement with this decision in October 2001; 
the RO issued a statement of the case in September 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in November 2002.   


FINDINGS OF FACT

1. The veteran currently has a medical diagnosis of PTSD. 

2.  The evidence is in relative equipoise on the question of 
whether the veteran was assaulted by a sergeant during 
service, and the competent medical evidence is also evenly 
divided as to whether her PTSD is etiologically related to 
the in-service personal assault.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2003).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

The veteran contends that she currently suffers from PTSD as 
a direct result of personal sexual assaults during her active 
service.  She specifically contends that she was sexually 
assaulted or raped by a drill sergeant during basic training 
at 
Fort Jackson, South Carolina.  She wrote that during service 
she began to experience some anxiety, periods of blackouts or 
inability to remember periods of time, and was fearful.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  In March 2002, 38 C.F.R. § 3.304(f), which sets 
forth the requirements for service connection for PTSD, was 
amended to add a specific section dealing with claims for 
service connection for PTSD secondary to allegations of an 
in-service personal assault.  The new provision of 38 C.F.R. 
§ 3.304(f)(3)(2003) codifies the development procedures for 
PTSD secondary to personal assault previously found in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).  The Board finds that the March 2002 regulatory 
change is favorable to the veteran, as it provides the basis 
for establishing evidence of in-service personal assault from 
sources other than the veteran's service records.  The 
veteran was advised of these changes in the September 2002 
statement of the case. 

The revised regulation at 38 C.F.R. § 3.304(f)(3) (2003) now 
provides that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor and such evidence include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation 
specifically provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, if it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy" and it is not contended 
otherwise  Hence, her lay testimony alone is not enough to 
establish the occurrence of the alleged stressor of personal 
assault.  However, after a review of the evidence, the Board 
finds that the service records and other evidence of record 
is sufficient to raise a reasonable doubt as to whether the 
alleged stressor of a personal assault by a sergeant occurred 
during the veteran's active duty service.  The Board has 
specifically considered behavior changes that occurred at the 
time of the incident, or soon thereafter, as indicated by 
38 C.F.R. § 3.304(f)(3), which may indicate the occurrence of 
an in-service stressor.

The revised regulation at 38 C.F.R. § 3.304(f)(3) 
contemplates that a request for transfer to another military 
duty assignment may be some evidence of behavior changes that 
may constitute credible evidence of the stressor.   In this 
veteran's case, while there is no evidence of a request for 
change of duty stations, the veteran wrote that she requested 
to be discharged from service.  The veteran also wrote that 
she claimed to be lesbian in order to obtain a discharge that 
was not dishonorable.  The service medical records include a 
July 1979 mental status examination report, which reflects a 
diagnosis of homosexuality without overt acts, is consistent 
with the veteran's claim to have reported that she was 
homosexual, that she was having difficulty in the military 
environment, and was seeking discharge from service.  

Deterioration in work performance is a behavior change 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.   In this case, the record 
reflects that the veteran had served as a trainee leader of 
the cycle during basic training, but later suddenly wanted to 
get out of the service because she felt that remaining in the 
service would subject her to more harassment or abuse.  The 
record also reflects that the veteran was absent without 
leave for 13 days from May to June 1979.   

Substance abuse is also a behavior change indicated by 
38 C.F.R. § 3.304(f)(3) that may constitute credible evidence 
of the stressor.  In this case, the evidence does not reflect 
any substance abuse during or soon after service.  The record 
does reflect cocaine abuse more recently in about 2001.   

Episodes of depression, panic attacks, or anxiety without an 
identifiable cause are examples of behavior changes 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.  In this case, service 
medical records include a July 1979 mental status examination 
report, which reflects that the veteran was depressed and 
anxious.  At the service separation examination in June 1979, 
the veteran also reported in the medical history that she had 
or had experienced depression or excessive worry, as well as 
other ostensibly physical symptoms such as frequent or severe 
headaches, head injury, shortness of breath, and palpitation 
or pounding heart.  The veteran wrote that during service she 
began to experience some periods of blackouts or inability to 
remember periods of time, and was fearful.  

Unexplained economic or social behavior changes are also 
contemplated by 38 C.F.R. § 3.304(f)(3) as behavior changes 
that may constitute credible evidence of a stressor.  The lay 
statement by the veteran's sister (received in November 2002) 
reflects that after service discharge the veteran manifested 
various changes that were not present prior to service that 
included tendency to isolate herself from other people, long 
bouts of depression, uncontrollable crying, anxiety, 
blackouts, short-term memory loss, nightmares about two 
sergeants, neglect of personal hygiene, and disappearance for 
weeks at a time.  

Based on this evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged stressor of a 
personal assault by a sergeant during basic training occurred 
during the veteran's active duty service.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that the reported stressor of a personal assault 
occurred in service.  38 C.F.R. § 3.102.  

There is ample competent evidence of a diagnosis of PTSD.  
Turning to the question of whether the veteran's PTSD is 
related to an alleged in-service personal assault, the Board 
finds that the diagnoses of PTSD of record are primarily 
based on either a general history of sexual assault or of 
pre-service sexual assault, without differentiation by any of 
the examiners.  However, while a May 2001 VA (fee basis) 
psychiatrist also noted a pre-service history of sexual abuse 
and assault, the examination report reflects a diagnosis of 
PTSD based, at least in part, on an in-service sexual 
assault.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran's PTSD is due to an in-
service sexual assault.  Accordingly, service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.304(f), 4.125(a).  









ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



